 

Case 1:20-cr-0O0068-DLH Document 418 Filed 10/06/20 Page 1 of 1

——

Case 1:20-cr-00066 =H *SEALED* Document 311 Fileu v8/06/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

v. ) co
Spirit Wyn Whiteshield Case No. 1:20-cr-68-30 “3
) nl
) ia
Defendant cS
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Spirit Wyn Whiteshield

 

 

>

who is accused of an offense or violation based on the following document filed with the court:

1 Indictment ot Superseding Indictment 1 Information  Superseding Information © Complaint

C1 Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice: O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances;
Possession with Intent to Distribute Oxycodone; and
Aiding and Abetting

 

Date: 08/06/2020 /s/ Roxanne Muffenbier

 

Issuing officer's signature

City and state: Bismarck, ND Roxanne Muffenbier, Deputy Clerk

Printed name and title

 

Return

This warrant was received on (date) §-£-2Z '¢ ic Pand the person was arrested on (date) P-A S- 2 G2 p
at (city and state) war sep Herc Vo CAD —

pae: -23- Cheep

 

 

 

 
